UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Loadmaster Universal Rigs, Inc., §
Loadmaster Drilling Technologies, LLC, §
and Kennedy Fabricating, LLC §
§
Plaintiffs, §
§

V § Case No. 2018-85557
§
Petréleos Mexicanos, Pemex Exploracion y §
Produccion, Pemex Perforacion y Servicios, §
and Pemex Procurement International, Inc. §
§
Defendants. §

DECLARATION OF RODRIGO LOUSTAUNAU
I, Rodrigo Loustaunau, declare:

1. My name is Rodrigo Loustaunau Martinez. I am employed by Petroleos Mexicanos
(Pemex) as Gerente Juridico Contencioso de Derecho Privado (Legal Manager Litigation
of Private Law).

2. Pemex! and its four subsidiaries entities? comprise the state oil and gas company of the
United Mexican States, or Mexico. Pemex is a productive state-owned company of the
Federal Government of Mexico, and each of the subsidiary entities is a productive state-

owned subsidiary of Mexico.

ae

The Plaintiffs filed suit against the Mexican Defendants, Pemex, and its two subsidiaries,

Pemex Exploracién y Produccion (PEP) (Pemex Exploration and Production) and Pemex

 

' Constituted by law - Ley de Petréleos Mexicanos- which is of public interest and has as its object to regulate the
organization, administration, operation, operation, control, evaluation and rendering of accounts of the productive
state entity of the Petréleos Mexicanos.

2 Pemex Exploracion y Produccién (Pemex Exploration and Explotation), Pemex Transformacion Industrial (Pemex
Industrial Transformation), Pemex Logistica (Pemex Logistics) and Pemex Fertilizantes (Pemex Fertilizers)

20190719 Declaration of R. Loustaunau vF
Perforacién y Servicios (PPS) (Pemex Drilling and Services) when PPS still existed. On
June 24, 2019, the Pemex’s Board of Directors through Agreement CA-78/2019,
authorized the adequation of PEP’s creation agreement, giving PEP the activities
performed by PPS. On July 1°, 2019 PEP’s updated organic statute took effect and through
it, the drilling and services previously performed by PPS are now part of PEP.

I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.

Dated: July 18. 2019

 

 

RodriggLoustaunau Martinez

20190719 Declaration of R. Loustaunau vF
